The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the third-a gate pattern is directly connected to the first active pattern”, as recited in claim 2, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (2017/0338252) in view of Zhang et al. (2005/0085020).
Regarding claim 1, Lee et al. teach in figures 7, 2B and related text a display apparatus, comprising: 
a base substrate 11; 
an active layer 13b on the base substrate and comprising a first active pattern; 
a first insulating layer 14 on the active layer 13b; 
a first gate conductive layer 152 on the first insulating layer 14; 
a second insulating layer 16 on the first gate conductive layer 152; and 
a third gate conductive layer 202” or 203 (an electrode of TFT3, see also element 192 and paragraph [0055] of figure 4) on the second insulating layer 16 and comprising a third-a gate pattern, 
wherein the third gate conductive layer 202” (of TFT3) is not directly connected to the first gate conductive layer 152 (of TFT1), and 
wherein the first gate conductive layer 152 comprises a main conductive layer and a capping layer on the main conductive layer (since Lee et al. teach in paragraph [0049] that gate 152 is formed as multi-layer structure).
Alternatively, the first gate conductive layer 152 comprises a main conductive layer (which is the lower part of element 153) and a capping layer (which the upper part of element 152) on the main conductive layer.

Lee et al. do not explicitly state that the third conductive layer 202”, which is an electrode of TFT3, is the gate conductive layer and do not teach that the capping layer comprises a different material than the main conductive layer.
Zhang et al. teach in paragraph [0015] that the gate conductive layer comprises a multilayered structure formed of two different layers such that a capping layer comprises a different material than the main conductive layer.
Zhang et al. and Lee et al. are analogous art because they are directed to semiconductor devices comprising gates and one of ordinary skill in the art would have had a reasonable expectation of success to modify Lee et al. because they are from the same field of endeavor.
It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form the electrode 202” of the TFT3 as the gate conductive layer, or to form the entire TFT3 transistor together with the electrode 202”, and to form the gate conductive layer in Lee et al.’s device to comprise a multilayered structure formed of two different layers such that a capping layer comprises a different material than the main conductive layer, in order to improve the conductivity of of the device as it is well known in the art to use silicide material in gate electrodes.

Regarding claim 2, Lee et al. teach in figure 8 and related text the third-a gate pattern 202” is directly connected to the first active pattern 13b through a first contact hole formed through the second insulating layer 16 and the first insulating layer 14. 

Regarding claim 3, Lee et al. teach in figure 8 and related text a fourth insulating layer 18 on the third gate conductive layer 202”; and 
a source/drain conductive layer (of transistor TFT3) on the fourth insulating layer 18, and including a first SD pattern and a second SD pattern (inherently therein), 
wherein the first gate conductive layer 152 includes a first-a gate pattern and a first-b gate pattern, and
 wherein the first-a gate pattern 152 overlaps the first active pattern 13b, and the first-b gate pattern is spaced apart from the first-a gate pattern (the first-b gate pattern and the first-a gate pattern are chosen as such).
Lee et al. do not teach that the first SD pattern is directly connected to the third-a gate pattern through a second contact hole formed through the fourth insulating layer, and the second SD pattern is directly connected to the first-b gate pattern through a third contact hole formed through the fourth insulating layer and the second insulating layer.
It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to connect the first SD pattern directly to the third-a gate pattern through a second contact hole formed through the fourth insulating layer, and the second SD pattern directly connected to the first-b gate pattern through a third contact hole formed through the fourth insulating layer and the second insulating layer in Lee et al.’s device in order to reduce the size of the device by forming the above elements vertically above each other.

Regarding claim 4, Lee et al. teach in figure 8 and related text a second gate conductive layer 151 on the second insulating layer 16; and a third insulating layer 18 on the second gate conductive layer 151 and under the third gate conductive layer 202”, wherein the third gate conductive layer 202” is not directly connected to the second gate conductive layer 151.

Regarding claim 5, Lee et al. teach in figure 8 and related text the third-a gate pattern is directly connected to the first active pattern through a first contact hole formed through the third insulating layer, the second insulating layer and the first insulating layer.

Regarding claim 6, Lee et al. teach in figure 8 and related text the active layer comprises polycrystalline silicon.

Regarding claim 7, Lee et al. teach in figure 8 and related text the first gate conductive layer comprises a single layer of aluminum or an aluminum alloy.

Regarding claim 9, Lee et al. teach in figure 8 and related text the main conductive layer comprises a single layer of aluminum or an aluminum alloy, and the capping layer comprises titanium (Ti) (see paragraphs [0049]-[0050]).   It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form the capping layer to a thickness of 100A or less in Lee et al.’s device in order to reduce the size of the device by providing this capping layer.


Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (2017/0338252) and Zhang et al. (2005/0085020), as applied to claim 1 above, and further in view of Lee et al. (2003/0043104).
Regarding claim 10, Lee et al. and Zhang et al. teach substantially the entire claimed structure, as applied to claim 1 above, except a sealing member between a display area in which an image is displayed and a peripheral area surrounding the display area; and a sealing substrate configured to seal elements in the display area with the sealing member.
Lee et al. (‘104) teach in figure 2 and related text a sealing member (see paragraph [0034]) between a display area 104 in which an image is displayed and a peripheral area 106 surrounding the display area; and a sealing substrate (see paragraph [0034]) configured to seal elements in the display area with the sealing member.
Lee et al. (‘104) and Lee et al. (‘252) are analogous art because they are directed to display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Lee et al. (‘252) because they are from the same field of endeavor.
It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form a sealing member between a display area in which an image is displayed and a peripheral area surrounding the display area and a sealing substrate configured to seal elements in the display area with the sealing member, as taught by Lee et al. (‘104), in the device of Lee et al. (‘252) in order to provide better protection to the display area.
The combined device includes the first gate conductive layer further comprises a first connecting line (part of the first gate conductive layer) overlapping the sealing member, and the third gate conductive layer further comprises a shielding electrode (since the third gate conductive layer is formed of a shielding electrode material) between the first connecting line and the sealing member.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (2017/0338252) in view of Yang (2006/0066604).
Regarding claim 11, Lee et al. (‘252) teach substantially the entire claimed structure, as applied to claim 1 above, including:
a base substrate 11 comprising a display area in which an image is displayed;
a first gate conductive layer 152 on the first insulating layer 14, and comprising a first connecting line 152; 
a second insulating layer 16 on the first gate conductive layer 152; 
a second gate conductive layer (174/202” or 174/203) on the second insulating layer 16, and comprising a first shielding electrode (202” or 203) overlapping the first connecting line 152; 
a third insulating layer 21 on the second gate conductive layer, and  
wherein the first shielding electrode overlaps the first connecting line; and
wherein the second insulating layer 16 is between the first connecting line 152 and the first shielding electrode (202” or 203).

Lee et al. (‘252) do not teach a peripheral area which is a non-display area adjacent to the display area, and
a sealing member on the third insulating layer between the display area and the peripheral area and overlapping the first shielding electrode at a location outside of the display area, and 
a sealing substrate configured to seal elements in the display area with the sealing member, 
Yang teaches in figure 1 and related text a peripheral area PA1 which is a non-display area adjacent to the display area DA.
Yang further teaches in figure 2 and related text a sealing member 350 on a third insulating layer 500 between the display area DA and the peripheral area PA1 and overlapping the first shielding electrode (the electrode of gate driver 160) at a location outside of the display area DA, and 
a sealing substrate 210 configured to seal elements in the display area DA with the sealing member 350. 
Yang and Lee et al. (‘252) are analogous art because they are directed to display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Lee et al. (‘252) because they are from the same field of endeavor.
It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form a peripheral area which is a non-display area adjacent to the display area,  and a sealing member on the third insulating layer between the display area and the peripheral area and overlapping the first shielding electrode at a location outside of the display area, and a sealing substrate configured to seal elements in the display area with the sealing member, as taught by Yang, in the device of Lee et al. (‘252) in order to provide better protection to the display area.
The combined device includes a sealing member on the third insulating layer and overlapping the first shielding electrode.


Response to Arguments
1.	Applicants argue that figure 3 depicts the claimed limitation of “the third-a gate pattern is directly connected to the first active pattern”, because “As shown in FIG. 3 above, the third-a gate pattern GAT3a is directly connected to the first active pattern ACTa through a first contact hole formed through the second insulating layer 130 and the first insulating layer 120”.

1.	Figure 3 depicts third-a gate pattern GAT3a, which is located inside the first contact hole formed through the second insulating layer 130 and the first insulating layer 120, and is directly connected to the first active pattern ACTa and directly connected to source/drain layer SDa.  Such structure, wherein the active region is directly connected to the gate and the gate is directly connected to the source/drain layer will not operate as a transistor.

2.	The rest of applicant’s arguments with respect to the claim(s) have been considered but are moot because of the new ground of rejection.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to ORI NADAV whose telephone number is 571-272-1660.  The examiner can normally be reached between the hours of 7 AM to 4 PM (Eastern Standard Time) Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).









O.N.								/ORI NADAV/
9/22/2022				     	  	      PRIMARY EXAMINER
							TECHNOLOGY CENTER 2800